Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered June 29, 2011 in a breach of contract action. The order, among other things, granted in part plaintiff s motion for partial summary judgment on his first cause of action.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988, 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.P., Fahey, Peradotto and Lindley, JJ.